NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



LEROY BASS, JR., DOC #Y15762,           )
                                        )
              Appellant,                )
                                        )
v.                                      )    Case No. 2D18-1020
                                        )
STATE OF FLORIDA,                       )
                                        )
              Appellee.                 )
                                        )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Leroy Bass, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.